UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6640


RICHARD AARON BLANKENSHIP, JR.,

                Petitioner – Appellant,

          v.

R.    DAVID   MITCHELL,   Superintendent,      Mountain    View
Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00027-GCM)


Submitted:   April 1, 2010                 Decided:   April 13, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Aaron Blankenship, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Aaron Blankenship, Jr., seeks to appeal the

district    court’s    order    dismissing       as     untimely          his   28    U.S.C.

§ 2254 (2006) petition.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See    28   U.S.C.     § 2253(c)(1)           (2006).          A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).     A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims      by   the   district      court        is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              See Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We

have   independently        reviewed      the    record        and        conclude     that

Blankenship has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with     oral    argument      because       the       facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                          2